PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/845,263
Filing Date: 18 Dec 2017
Appellant(s): Hastings, Eric, C.



__________________
Douglas M. Hamilton
Reg. No. 47,629
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/25/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 35 U.S.C. 103 rejections of claims 13-17 and 26-30 (including claims 13, 16, 17, 26, 29, and 30 as unpatentable over Ashfield in view of Siddiqui and claims 14, 15, 27, and 28 as unpatentable over Ashfield in view of Siddiqui and Ramanathan) are hereby withdrawn.  

(2) Response to Argument
Examiner’s Note:
The 35 U.S.C. 103 rejections of claims 1, 3-12, and 18-25 (including claims 1, 4-10, 18, and 20-23 as unpatentable over Ashfield in view of Siddiqui and claims 3, 11, 12, 19, 24, and 25 as unpatentable over Ashfield in view of Siddiqui and Ramanathan) remain and a response regarding such will be provided now.  
Appellant alleges, on page 13 of the Appeal Brief, “The Examiner takes the position that the manner of determining in the aforementioned claim language does not 
Examiner’s Response:
No claim language has been ignored.  All claim language is fully considered.  The rejection never stated that any claim language was not pertinent or was ignored.  The point the previous office action was making was that the claim does not provide any algorithm or function or manner of determining the preconfigured radius; that any form of determining is within the scope of the claimed determining.  Claim 1 does not define any algorithm that generates the radius or describe the generation of the radius in any fashion.  
The limitation at issue here reads “determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network”.  This can be any form of determining.  The broadest reasonable interpretation of determining includes reading, for example.  The Examiner just determined that Appellant was misinterpreting the previous response to arguments by reading the appeal brief.  The Examiner’s USPTO provided laptop just determined that the Examiner just wrote the above words in this paragraph by receiving them from the keyboard.  Upon re-opening 
The point the Examiner has been making throughout prosecution of the instant application is that determining is met by any form of determining, such as reading, setting, receiving, etc.  
The argument being made previously including the language “not pertinent” was not made with respect to the claim language itself, as Appellant erroneously contends, but was made with respect to “Applicant’s allegations”.  Indeed, the sentence including this phrase stated “Therefore, Applicant’s allegations regarding determining this preconfigured radius are not pertinent to the claim being argued.”  This was made in response to Appellant’s allegations that “Ashfield does not disclose, teach or suggest determining a preconfigured radius for the second computing device based upon a distance between a second computing device and one or more wireless access points.  Rather, at most, Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feet, city blocks, miles, and the like.’  Ashfield at col. 5, ll. 45-46.  There is no disclosure, teaching, or suggestion that such distances are determined based upon a distance from the second computing device to a wireless access point, but rather are simply pre-selected.” and “Such a statement ignores the language of the claim.  It is the value of the preconfigured radius itself that is being determined in the claim, and this value of the preconfigured radius is determined ‘based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network’.  In contrast, Ashfield does not disclose how the ‘maximum radius’ alleged in the Office Action is 
Indeed, in the above, Appellant admitted that “Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feet, city blocks, miles, and the like.’” and that such radius is “pre-selected”.  This clearly shows that the threshold radius is based on a maximum distance, since it is the maximum distance the devices can be apart and still proceed properly with a transaction.  Appellant was implying here that there is some specific calculation of the radius within the claim, which is not the case.  The Examiner has been arguing that this is not the case since the final rejection dated 10/9/2020 (the below quotation is from page 3 of this office action):
Applicant continues by alleging “Neither of the two references to the ‘threshold radius’ in Ashfield have any relationship to a registration process or involve a distance measurement relating to the client mobile device.”  No distance measurement is required by claim 1.  The Examiner notes that Ashfield references such a threshold in more than 2 locations, despite Applicant’s belief that there are “two references to the ‘threshold radius’ in Ashfield”.  For example, Ashfield uses the word “proximity” to determine a device is within a particular proximity.  Furthermore, as explained above, the registration request and process may be part of any registering of location information associated with a user or transaction.  Therefore, in simply setting the threshold radius, the reference clearly meets the determining of a preconfigured radius during registration (which may only include registering of the radius as claimed, as explained above) based on a maximum distance of the device to the access 
Another full round of prosecution has occurred and Appellant is simply ignoring the proper interpretation taken by the rejection that determining is broader than Appellant alleges.  
As can be seen from the actual response to arguments in the last office action, the Examiner was stating that Appellant’s allegations were not pertinent and nowhere stated that any claim language was not pertinent or was ignored.  Appellant is simply manufacturing fictional arguments that were not present while ignoring the actual interpretation taken for multiple rounds of prosecution.  
The Examiner does note with appreciation Appellant’s previous admission that “Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feet, city blocks, miles, and the like.’” and such radius is “pre-selected” as quoted above.  This preselected radius, which is the threshold distance clearly correlates to the claimed preconfigured radius that is claimed with an option of be based on a maximum distance.  Since the scope of the determining limitation is broader than Appellant argues and may simply include reading, setting, receiving or the like, it is clear Ashfield’s use of a preselected radius meets this claim limitation, since the preselected radius is read, set, received, etc. in order to be used.  In any determination that the device is within the preselected radius, one will find determining the preselected threshold radius in addition to the current distance.  
Moreover, the preconfigured radius is claimed as being preconfigured, and is not being generated anew by claim 1.  Something that is preconfigured is just that; preconfigured.  It is not currently being configured.  The Examiner recently determined a preconfigured length of a car he was looking at by pulling up the car’s specifications online and reading them.  This did not involve any calculation, but rather, simply reading of the car’s specifications.  Appellant has simply failed to accept just how broad determining is and, instead, has been arguing that determining is some specific process, even though it is quite broad.  
Indeed, Appellant has not provided one single argument in this Appeal Brief against how determining is met simply by reading, receiving, or the like.  
The Examiner notes that claim 13 has a completely different setup and has been determined to not be within the Ashfield-Siddiqui combination (thus the rejection was withdrawn).  Claim 13 actually includes a registration of the computers with each other by determining a current distance of the computers from each other at the time of registration, then stores this distance, and later uses it.  However, claim 1 does not include such a process, and, rather, just determines a preconfigured radius.  Indeed, there is no measurement of average or maximum distances at any time (such as that of registration as in claim 13).  A preconfigured radius is simply determined in any fashion.  The radius may, itself, be the maximum distance the computers are allowed to be from others for authentication to take place (the processing limitation states “when the proximity is within the preconfigured radius, the authentication device sends an affirmative response...”).  Therefore, in any reading, setting, receiving, or the like, of the preconfigured radius, which is, itself, the maximum distance, one will find “determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a 
Appellant alleges, on pages 13-14 of the Appeal Brief, “The Examiner takes the position that ‘a preconfigured radius ... cannot be changed in the claim, since it is already preconfigured [and therefore], Applicant’s allegations regarding this preconfigured radius are not pertinent to the claim being argued.’  Final Office Action at p. 3.  Such a position reveals an interpretation of claim 1 that ignores the requirement to examiner the broadest reasonable interpretation of the claim in light of the specification, and of applying the plain language understanding of the claim unless the meaning of the plain language is inconsistent with the specification.”  Appellant then cites case law and alleges “There is no reasonable interpretation where the manner of determining the preconfigured radius as set forth in claim 1 is simply removed from the claim as allegedly ‘not pertinent.’”  
Examiner’s Response:
Appellant is still trying to argue something that was not said in the last office action.  As explained above, it was Appellant’s arguments that were not pertinent, since Appellant was arguing that the determining must be something like generating or the like, since Appellant alleged that Ashfield’s preselected radius was insufficient to teach the preconfigured radius of the claim.  
Appellant must move on from this erroneous interpretation of the previous response to arguments.  Appellant is only arguing two words from 1 sentence of the response to arguments and not the actual rejection here.  Even if the response to arguments was incorrect, the rejection itself is correct.  The rejection does not ignore ad nauseum is unhelpful and only serves to confuse the prosecution history of the instant application.  
Regarding Appellant’s allegations regarding a preconfigured radius being changeable or not, Appellant expands on this argument on pages 14-15 and a full response will be provided thereto below.  
Appellant alleges, on pages 14-15 of the Appeal Brief, “In the present case, the Examiner makes an unsupported allegation that ‘preconfigured’ must be interpreted as unchangeable because ‘a preconfigured radius ... cannot be changed in the claim, since it is already preconfigured ...’ Final Office Action at p. 3.  Such an interpretation is not consistent with the use of the claim term in the specification where, during a registration process, a maximum distance and/or an average distance of a second computing device from a first computing device is determined.  See Specification at ¶0057.  In particular, ‘[t]he preconfigured radius is determined, during pairing of the second computing device to the first computing device, based on the average or maximum distance of the second computing device to one or more wireless access points associated with a network device providing network connectivity to the first computing device.’  Id.  Thus, contrary to the improper interpretation upon which the rejection is premised, the specification sets forth that the value of the preconfigured radius is set based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network as sets forth in the claim.”  
Examiner’s Response:
The Examiner has no argument that the preconfigured radius is not set at some point.  Indeed, it must be the case that the radius is configured prior to being preconfigured.  The issue here is the claim, which includes simply determining a preconfigured radius.  In interpreting a claim, one cannot ignore claim language therein.  Determining a “preconfigured” radius means that the radius is preconfigured, prior to the point of being a preconfigured radius.  Claim 1 does not change this preconfigured radius whatsoever, it simply determines (e.g., reads) it.  Appellant simply ignores the fact that this radius is preconfigured and believes that somehow determining a preconfigured radius is met by a registration process that determines a maximum distance and/or an average distance of a second computing device from a first computing device and some pairing procedure that includes determining an average or maximum distance of a computing device with wireless access points.  However, this is not the case.  Appellant is improperly attempting to pull subject matter in from the specification.  
In response to Appellant’s argument that the references fail to show certain features of Appellant’s invention, it is noted that the features upon which Appellant relies (i.e., during a registration process, a maximum distance and/or an average distance of a second computing device from a first computing device is determined.  See Specification at ¶0057.  In particular, ‘[t]he preconfigured radius is determined, during pairing of the second computing device to the first computing device, based on the average or maximum distance of the second computing device to one or more wireless access points associated with a network device providing network connectivity to the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Appellant has still failed to show where the claim discloses changing of the preconfigured radius.  The Examiner provided a response to an argument of Appellant’s that had nothing to do with the claim at hand.  Other claims certainly include some form of distance measurement and then setting of a distance based thereon, just like paragraph 57 of the specification.  However, these other claims, like claim 13, are not being argued here.  Appellant cannot point to a portion of the specification that discloses how a completely different claim works in alleged support of the specification including completely different subject matter for the determining of claim 1.  As discussed above, the rejection of claim 13 was withdrawn and the subject matter therein is very different from the subject matter in claim 1.  
The fact is that claim 1 does not describe any form of calculation of a preconfigured radius, changing of a preconfigured radius, or any other specific function that somehow generates/changes the preconfigured radius and, rather, simply determines the preconfigured radius, which may be performed via reading, receiving, or the like.  Appellant has still provided no argument against the actual interpretation taken in the rejection.  
Appellant alleges, on page 15 of the Appeal Brief, “As the interpretation of the claim upon which the rejection is premised is legally unsupportable, it is of no surprise that the rejection itself is also legally unsupportable as is discussed below.”  
Examiner’s Response:

In fact, it is Appellant that is taking an improper interpretation of the claim by attempting to improperly incorporate subject matter from the specification into the claim, as explained above.  
Appellant alleges, on pages 15 of the Appeal Brief, “Ashfield does not disclose, teach or suggest ‘determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network’.  Rather, at most Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feet, city blocks, miles, and the like.’  Ashfield at col. 5. Ll. 45-46.  There is no disclosure, teaching, or suggestion in Ashfield about the manner of determining the preconfigured radius, and certainly no disclosure, teaching or suggestion of a preconfigured radius determined based upon a distance from the second computing device to a wireless access point.  Rather, the threshold radius of Ashfield is simply used.”  
Examiner’s Response:
The Examiner thanks Appellant for admitting that Ashfield discloses a threshold radius that corresponds to the claimed preconfigured radius.  Indeed, Appellant has previously admitted that this threshold radius is “pre-selected” (end of the penultimate paragraph on page 11 of the response dated 6/1/2021).  

Appellant is still trying to argue that this determining requires a specific algorithm but it does not.  The claim does not include some new algorithm for determining a radius.  Determining does not involve some sort of specific algorithm to calculate an average distance of the devices from each other during a registration process.  This sort of subject matter is in other claims for which rejections have been withdrawn.  As discussed above, determining a preconfigured radius may be met simply by reading such, receiving such, or the like.  Indeed, Appellant even admits that “the threshold radius of Ashfield is ... used”.  In order to use the threshold radius, it is determined.  One cannot compare a threshold radius to a current distance without determining what the threshold radius (which is the maximum allowed distance) is.  This is impossible, and proves that Appellant’s arguments are incorrect.    
Appellant has not even attempted to argue how something that is used can be used without being determined.  Indeed, in the mere act of using the threshold radius, it is determined, since it is read, received, or the like, in order to be used.  If the threshold radius were not determined, it could not be used, and Appellant has failed to explain just how this could possibly be the case.  This is because Appellant has not provided any argument against the actual interpretation taken in the rejection regarding the breadth of “determining” (as explained above) and has, instead, persistently argued that determining is some special calculation, which it is not.  

Although Appellant has not argued this point, the Examiner notes that the claimed access point(s) are simply “one or more wireless access points of a wireless network of a private network”.  This/these access point(s) may simply be wireless devices that connect to the network, since they provide wireless access points to the network.  The client computing device of Ashfield meets this and may be a wide variety of different access points, such as laptops, handheld computers, ATMs, servers, desktops, or “any electronic, electro-optical, and/or mechanical device, or system of 
Ashfield also discloses use of other proximity determinations, such as in column 8, lines 22-37, which describes various scenarios in which the proximity is determined by comparing the location of the client mobile device to predetermined locations, such as certain addresses, cities, states, or countries.  This paragraph describes that “the locations may be dynamic and may automatically change over time without customer manual intervention.”  Therefore, even if claim 1 required the changing of the predetermined radius, which it does not, Ashfield leaves open the possibility of changing such dynamically.  
Getting back to the argument at hand, as explained above, Appellant has already admitted that Ashfield discloses a preselected threshold radius being used and this preselected threshold radius that specifies the maximum distance the devices may be apart for authorization clearly corresponds to the preconfigured radius that is based on a maximum distance of the devices in claim 1.  
Appellant alleges, on pages 15-16 of the Appeal Brief, “The Examiner does not really address this failing of Ashfield directly, but rather simply maintains the same rejection arguing that somewhere in the ‘Abstract, Column 3, line 56 to Column 5, line 53; Column 6, lines 14-37; Column 6, line 66 to Column 7, line 14; Column 7, line 19 to Final Office Action at p. 17.  Simply stated, none of the cited sections of Ashfield provides the relevant disclosure, and the Examiner did not identify any specific disclosure when presented with Appellant’s argument.”  
Examiner’s Response:
The Examiner has persistently argued that Appellant is taking an overly narrow interpretation of “determining” and provided the proper interpretation of the claimed “determining”.  Therefore, Appellant is incorrect.  Appellant simply keeps ignoring these arguments.  
With respect to Appellant’s erroneous allegation that “the Examiner did not identify any specific disclosure when presented with Appellant’s argument”, the Examiner points Appellant to at least pages 2-5 of the final office action dated 6/29/2021, pages 2-4 of the non-final office action dated 2/18/2021, and pages 2-3 of the final office action dated 10/9/2020, which provide responses noting Appellant’s erroneous interpretation of the claimed determining of claim 1 and provide the proper interpretation as well as how the Ashfield reference discloses such.  Additional portions also disclose Siddiqui’s disclosure of such.  Furthermore, Appellant is still just arguing the response to arguments instead of the facts in the rejection, claims, and references.  
Appellant alleges, on page 16 of the Appeal Brief, “In response to Appellant’s argument regarding the failure of Ashfield, the Examiner simply alleges that ‘in setting the threshold radius, Ashfield clearly meets the determining of a preconfigured radius based upon a maximum distance of the device to the access point(s).’ without referring Final Office Action at pp. 2-3.  No support for the aforementioned naked allegation is found in Ashfield, and Ashfield in fact does not disclose, teach or suggest ‘determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network’ as set forth in claim 1.”  
Examiner’s Response:
The Examiner was responding to Appellant’s specific allegation regarding column 5, lines 45-46 of Ashfield, which discloses how the threshold radius is set.  The Examiner is unsure why Appellant believes the Examiner needed to cite and quote the portion that was being argued or why Appellant believes this was not done.  In fact, the Examiner did cite and quote this portion.  Appellant is directed to pages 2-3 of the final office action dated 6/29/2021, which stated:
Applicant alleges “Ashfield does not disclose, teach or suggest determining a preconfigured radius for the second computing device based upon a distance between a second computing device and one or more wireless access points.  Rather, at most, Ashfield discloses use of a ‘threshold radius [that] may be of any distance, such as feed, city blocks, miles, and the like.’  Ashfield at col. 5, ll. 45-46.  There is no disclosure, teaching, or suggestion that such distances are determined based upon a distance from the second computing device to a wireless access point, but rather are simply pre-selected.”  However, in setting the threshold radius, Ashfield clearly meets the determining of a preconfigured radius based on a maximum distance of the device to the access point(s), which 
Therefore, the response to arguments clearly quoted Appellant’s argument of how the threshold radius in Ashfield is set, including a citation and quotation of column 5, lines 45-46 of Ashfield, and responded that “in setting the threshold radius, Ashfield clearly meets the determining of a preconfigured radius based on a maximum distance of the device to the access point(s), which is maximum because it is a maximum threshold radius, for example.  Therefore, Ashfield clearly discloses the argued subject matter.”  Appellant is now alleging that this is a naked allegation with no support.  However, Appellant already provided the support and the response to arguments provided a citation and quotation of such.  
Appellant has not argued that Ashfield somehow does not set the threshold radius.  Appellant has previously described exactly how Ashfield sets the threshold radius as well, as described above.  Therefore, it is clear that Ashfield discloses the determining limitation as described above and previously.  
Appellant alleges, on page 16 of the Appeal Brief, “Siddiqui similarly fails to disclose, teach or suggest ‘determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points of a wireless network of a private network’.  In responding to Appellant’s argument that Siddiquy [sic], like Ashfiled [sic] does not provide the relevant disclosure to support the improperly maintained rejection, the Examiner cites more than three columns of Siddiquy [sic] as the basis for the Examiner’s allegation to the contrary.  Final Office Action at p. 4 (citing ‘Column 10, line 63 to Column 14, line 10; sic]). . However, like the lengthy references to Ashfield provided in the original rejection, the referenced columns of Siddiquy simply do not support the Examiner’s allegation.”  
Examiner’s Response:
The Examiner is unsure why Appellant only wants to discuss the previous response to arguments instead of the actual rejections, but will provide a full response to Appellant’s inaccurate interpretation of this portion of the response to arguments as well.  
Contrary to Appellant’s allegation, the previous response to arguments specifically provided explanations and citations to column 12, lines 2-5, column 2, lines 31-34, and column 10, lines 2-3.  These are all found on Appellant’s cited page 4 of the final office action dated 6/29/2021.  A copy of this paragraph, included on pages 3-4 of the final office action dated 6/29/2021 is now provided:
Applicant appears to summarize the previous arguments and responses regarding Siddiqui and alleges “This additional mention of radius is not any different that the previously discussed ‘pre-specified distance or a radius’ of either Ashfield or Siddiquy as it is selected or ‘pre-determined’ before any interaction between the first device 502 and the wireless access point.  Siddiquy is clear on this point – during registration a distance to first device 502 is compared with the ‘pre-determined geographic boundary’.  Id.  However, Siddiquy is equally clear that the ‘pre-determined’ geographic boundary is not itself determined based upon the distance of the first device 502 from the wireless access point.”  To the contrary, Column 12, lines 2-5 states “for the 
Therefore, despite Appellant’s erroneous allegation that “the Examiner cites more than three columns of Siddiquy [sic] as the basis for the Examiner’s allegation to the contrary.  Final Office Action at p. 4 (citing ‘Column 10, line 63 to Column 14, line 10; and associated figures...’ of Siddiquy [sic]). . However, like the lengthy references to Ashfield provided in the original rejection, the referenced columns of Siddiquy simply do not support the Examiner’s allegation”, Appellant simply ignores the entire response and, instead, makes up some fictional reference to “Final Office Action at p. 4 (citing ‘Column 10, line 63 to Column 14, line 10; and associated figures...”.  Page 4 of the final office action most certainly did not cite “more than three columns of Siddiquy [sic] as the basis for the Examiner’s allegation to the contrary” “In responding to Appellant’s argument”.  The Examiner specifically cited 10 lines of Siddiqui.  

Therefore, despite Appellant’s allegations regarding page 4 of the final office action not at all being directed to what was stated on page 4 of the final office action, what was actually stated therein clearly shows that Siddiqui discloses the determining limitation  
Appellant alleges, on page 17 of the Appeal Brief, “All the Examiner can specifically pull from the lengthy citation in Siddiquy [sic] set forth above are two sections that at most demonstrate that the Examiner is not considering the manner of determining the preconfigured radius as set forth in claim 1.  This is, of course, expected as the Examiner improperly found such language to be ‘not pertinent’.”
Examiner’s Response:

As discussed above, the actual sentence from which Appellant is taking two words out of context reads “Therefore, Applicant’s allegations regarding determining this preconfigured radius are not pertinent to the claim being argued.”  It was Appellant’s allegations that were not pertinent because they were directed to non-claimed subject matter.  
The only possible reason Appellant could still be relying on such a red herring is because Appellant knows that the combination discloses this subject matter and is trying to change the prosecution history of the instant application.  However, this is not a proper way to prosecute a patent application.  
With respect to Appellant’s allegation that “All the Examiner can specifically pull from the lengthy citation in Siddiquy [sic] set forth above are two sections that at most demonstrate that the Examiner is not considering the manner of determining the preconfigured radius as set forth in claim 1”, the Examiner notes that 3 separate sections were cited in the response to arguments.  Appellant provides no argument against the column 10 citation.  
Appellant goes on to allege, on page 17 of the Appeal Brief, “In the first specific section from the lengthy citation, the Examiner notes that ‘for registration to be completed properly, it may be required for the first device 502 and the second device 504 to be within a pre-determined geographic boundary.  Final Office Action at p. 4 quoting Siddiquy [sic] at c. 5, ll. 2-5).  The aforementioned disclosure does not disclose, teach or suggest how the geographic boundary is determined – only that for registration in Siddiquy [sic] to be done properly two devices must be within the same geographic boundary.  As such, Siddiquy [sic] does not provide the disclosure necessary to maintain the rejection of claim 1.”  
Examiner’s Response:
Appellant fails to explain just why Appellant believes this to be the case, however.  This is simply a general allegation following a quotation from the reference.  
The Examiner notes that Appellant is citing the wrong portion of the reference as well.  The quotation reading “for the registration to be completed properly, it may be required for the first device 502 and the second device 504 to be within a pre-determined geographic boundary” is found in column 12, lines 2-5, not column 5 as Appellant erroneously contends.   
Furthermore, with respect to Appellant’s allegation that “The aforementioned disclosure does not disclose, teach or suggest how the geographic boundary is determined”, the Examiner again notes that claim 1 does not define how the preconfigured radius is determined.  To the contrary, claim 1 leaves open for the preconfigured radius to be determined in any fashion.  Claim 1 just states that the radius and/or determining of the radius is “based on an average distance or a maximum distance...”.  Therefore, in setting of a geographic boundary, as disclosed in the cited portion of Siddiqui, one of ordinary skill in the art will readily find determining a preconfigured radius based on a maximum distance of the second computing device to 
It is noted that the geographic boundary is defined in Siddiqui as “The geographic boundary may be a circle of a pre-specified radius around the location of a device.”  Therefore, the geographic boundary is clearly determined as a radius, just like claim 1 requires.  Clearly, this geographic boundary is determined based on a maximum distance, which is the radius, just like in Ashfield.  
Appellant continues by alleging, on page 17 of the Appeal Brief, “In the second specific section from the lengthy citation, the Examiner argues that Siddiquy’s [sic] disclosure that ‘the user may be required to retain the location authentication device within a radius of 10 feet of the service access device while the user is being authenticated for access to the service’ somehow provides the relevant disclosure.  Final Office Action at p. 4 (citing Siddiquy [sic] at c. 2, ll. 31-34).  The quoted portion of Siddiquy [sic] does not disclose how the ‘10 foot’ radius is determined – only that it is used.  Again, ignoring the language in claim 1 regarding the manner of determining the preconfigured radius.  Of course, like all of the other references cited in the rejection, the aforementioned disclosure does not disclose, teach or suggest how the predetermined 10 foot radius is determined – only that it is used.  As such, Siddiquy [sic] does not provide the disclosure necessary to maintain the rejection of claim 1.”  
Examiner’s Response:
Appellant is still basing Appellant’s arguments on subject matter not provided in claim 1.  Claim 1 does not define how determining occurs, as explained above.  Appellant has admitted that Siddiqui discloses use of a 10 foot radius.  Therefore, 
As explained previously, Appellant fails to provide any description of just how Appellant believes the determining actually occurs in the claim.  Indeed, the claimed determining can occur in any fashion, including reading, receiving, using, setting, or the like, as long as the preconfigured radius is based on an average distance or maximum distance as claimed.  Since Siddiqui discloses a maximum 10 foot radius, Siddiqui clearly discloses determining this radius of 10 feet and it is based on the maximum distance the devices are allowed to be, which is 10 feet.  No algorithm is claimed that changes the maximum distance or generates the maximum distance, but the preconfigured radius may be determined to be the maximum distance allowed, as explained throughout prosecution of the instant application.  
Appellant alleges, on page 18 of the Appeal Brief, “The Examiner’s position is that the manner of determining the preconfigured radius set forth in the language of claim 1 can simply be ignored as ‘not pertinent’”.  
Examiner’s Response:
Appellant is still providing untrue statements, as explained above.  The Examiner’s interpretation has been clearly set forth throughout prosecution.  Appellant is trying to take 2 words of a response to arguments out of context and has based every argument regarding claim 1 on Appellant’s erroneous interpretation of these 2 words.  
Appellant continues, on page 18 of the Appeal Brief, by alleging “and upon ignoring such language any disclosure of using a radius as a factor in authentication is sufficient to maintain the rejection.  Final Office Action at p. 3.”  
Examiner’s Response:
This was not stated on page 3 of the final office action.  Furthermore, no claim language was ignored.  
The fact of the matter is that the claim does not define any specific manner of determining (e.g., reading, receiving, generating, use of a specific algorithm, etc.) the preconfigured radius.  Therefore, any manner of determining (e.g., reading, receiving, generating, use of a specific algorithm, etc.) the preconfigured radius meets the claimed determining.  The Examiner has proven previously that Siddiqui discloses use of a maximum radius, such as a 10 foot radius, in order to be authenticated.  This maximum radius is a preconfigured radius that is based on a maximum distance of the devices, since it is, itself, the maximum distance, and it is determined as such in being read or used, as examples.  Appellant has ignored this entire interpretation somehow and instead provides arguments against some interpretation that Appellant has made up instead.  
Claim 1 includes no measuring of the current distance to determine the preconfigured radius, nor any calculation of a preconfigured radius by inputting a current maximum or average distance into an algorithm to generate some new value that is different therefrom.  Claim 1 simply includes any determining of a preconfigured radius based on an average distance or maximum distance.  Setting, receiving, reading, and using of a maximum radius certainly meets this, since the claim does not define how the determining occurs and the maximum radius is certainly based on a maximum distance.  
Appellant goes on to allege, on page 18 of the Appeal Brief, “Emblematic of this approach is the Examiner’s specific reliance on Siddiquy’s [sic] disclosure that ‘the Final Office Action at p. 4.  Such disclosure does not discuss the manner in which the ‘10 foot’ radius is determined, and as such cannot be reasonably argued as disclosing determining a preconfigured radius based on an average distance or a maximum distance of a second computing device to one or more wireless access points as set forth in claim 1.  Where the language of claim 1 is fully considered and not improperly dismissed as ‘not pertinent’, it becomes clear that the improperly maintained rejection must be reversed.”  
Examiner’s Response:
These arguments based on Appellant’s erroneous interpretation of 2 words from a previous response to arguments have been fully responded to numerous times above.  It appears as though Appellant has no actual argument other than to create Appellant’s own interpretation that was not taken in an office action and erroneously allege that claim language has been ignored.  Clearly, setting and using a geographic boundary/radius based on the maximum distance the radius could be (e.g., 10 feet) meets the claimed determining of a radius based on a maximum distance.  
The Examiner also notes that Siddiqui provides additional disclosure about how the boundary may be determined and, indeed, adjusted.  For example, Column 10, lines 3-7, which immediately follows the column 10 citation provided on page 4 of the last office action and ignored by Appellant, states “The radius may adjustable depending on the technique used to measure the location of a device, whereby the radius may be proportional to the margin of error or inaccuracy associated with the location 
The Examiner again notes that claim 1 does not include any specific manner of determining, but rather, any manner of determining is within the determining thereof, where the radius is based on an average or maximum distance in any fashion, including reading, receiving, use, setting, adjusting, or the like.  
Appellant provides a summary argument on page 18 of the Appeal Brief.  
Examiner’s Response:
Appellant’s arguments have been fully responded to above.  This summary adds no argument and needs no further response.  
Examiner’s Note:
No further arguments are provided for claims 3-12, 18, or 19-25.  Therefore, no further response is necessary for these sections.  






For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Jeffrey D. Popham/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        

Conferees:
/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432                                                                                                                                                                                                        
/JUNG W KIM/Supervisory Patent Examiner, Art Unit 2494                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.